Citation Nr: 0915992	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-38 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  The propriety of a rating reduction for service-connected 
bilateral hearing loss from 20 percent to a 10 percent 
rating, effective May 1, 2005. 

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from May 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel





INTRODUCTION

The Veteran served on active military service from August 
1955 to July 1958 and from October 1958 to October 1962.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which reduced the rating for the 
Veteran's service-connected bilateral hearing loss disability 
from 20 percent to a noncompensable rating, effective May 1, 
2005.

In an October 2007 rating decision, the RO increased the 
evaluation for the Veteran's service-connected bilateral 
hearing loss to a 10 percent rating, effective May 1, 2005.  
The net effect was that instead of being reduced to 
noncompensable (0 percent) rating effective May 1, 2005, he 
was actually reduced to a 10 percent rating on that date.  In 
a statement received in October 2007, the Veteran indicated 
that he was not satisfied with the decision and elected to 
continue his appeal.  Therefore, the issue of entitlement to 
an increased evaluation for this disability remains before 
the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that the 20 percent rating assigned for 
his service-connected bilateral hearing loss disability 
should be restored, effective May 1, 2005, and that his 
overall rating for bilateral hearing loss should be 
increased.  To that end, careful review of the record reveals 
that additional action is necessary prior to the Board's 
adjudication of these issues.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  As the case is being 
remanded for further development, the AMC/RO must ensure that 
adequate VCAA notice as to all elements of the claim is 
provided, including the notice requirements pertaining to 
increased ratings outlined in Vazquez-Flores v. Peake, 22 Vet 
App. 37 (2008).

After a review of the Veteran's claims file, the Board finds 
the December 2004 and March 2007 VA audiological examinations 
were inadequate for rating purposes because neither examiner 
considered the affect of the hearing impairment on the 
Veteran's ordinary activity (see 38 C.F.R. § 4.10).

More recently, VA has revised the Disability Examination 
Worksheet for conducting audio examinations to include 
measuring the impact of the Veteran's bilateral hearing loss 
disability on his occupational functioning and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 
454-55 (2007).  The Secretary of Veterans Affairs in an 
internal guidance document recently reaffirmed the need for 
VA audiologists to describe the effects of a hearing 
disability on a claimant's occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007).  

In this case, the Veteran indicated in the December 2004 VA 
examination that he had the greatest difficulty hearing when 
he was not directly facing the speaker or when he was in a 
group situation; however, he did not describe particular 
difficulties with hearing during his March 2007 examination.  
The decision in Martinak requires the examiner to solicit 
additional information from the Veteran.  Here, the examiner 
was required to ask the Veteran how his difficulty hearing a 
speaker who is not facing him or how his difficulty hearing 
in a group situation affects his work and daily activities.  
The impact of a hearing disability on occupational 
functioning and daily activities could include, for example, 
mistakes, injuries, or disciplinary problems at work due to 
defective hearing, or changes in social activities such as 
avoiding parties or restaurants.  The RO should schedule the 
Veteran for an additional VA audiological examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for his service-connected 
bilateral hearing loss since January 2007.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded an 
audiological examination to ascertain the 
severity of his service-connected bilateral 
hearing loss disability.  Prior to the 
examination, the claims folder must be made 
available to the examiner for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the examiner's 
report.  The examiner must include a 
description of the effects caused by the 
Veteran's hearing loss disability on any 
occupational functioning and activities of 
daily living.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




